 


109 HRES 895 : Supporting intelligence and law enforcement programs to track terrorists and terrorist finances conducted consistent with Federal law and with appropriate Congressional consultation and specifically condemning the disclosure and publication of classified information that impairs the international fight against terrorism and needlessly exposes Americans to the threat of further terror attacks by revealing a crucial method by which terrorists are traced through their finances. 
U.S. House of Representatives
2006-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 895 
In the House of Representatives, U. S.,

June 29, 2006
 
RESOLUTION 
Supporting intelligence and law enforcement programs to track terrorists and terrorist finances conducted consistent with Federal law and with appropriate Congressional consultation and specifically condemning the disclosure and publication of classified information that impairs the international fight against terrorism and needlessly exposes Americans to the threat of further terror attacks by revealing a crucial method by which terrorists are traced through their finances.  
 
 
Whereas the United States is currently engaged in a global war on terrorism to prevent future attacks against American civilian and military interests at home and abroad; 
Whereas intelligence programs are essential to gathering critical information necessary for identifying, disrupting, and capturing terrorists before they carry out further attacks; 
Whereas there is a national security imperative for maintaining the secrecy of our intelligence capabilities from our potential enemies; 
Whereas effective intelligence depends on cooperation with foreign governments and individuals who trust the United States to protect their confidences; 
Whereas the Commission on the Intelligence Capabilities of the United States Regarding Weapons of Mass Destruction found that “the scope of damage done to our collection capabilities from media disclosures of classified information is well documented. Hundreds of serious press leaks have significantly impaired U.S. capabilities against our hardest targets”; 
Whereas the unauthorized disclosure of sensitive intelligence information inflicts significant damage to United States activities in the global war on terrorism by assisting terrorists in developing countermeasures to evade United States intelligence capabilities, costs the United States taxpayers hundreds of millions of dollars in lost capabilities, and ultimately endangers American lives; 
Whereas the 1998 disclosure of classified information regarding efforts to monitor the communications of Usama bin Laden eliminated a valuable source of intelligence information on al Qaeda’s activities, an example of the significant damage caused by unauthorized disclosures; 
Whereas following the September 11, 2001 terrorist attacks, Congress passed the USA PATRIOT ACT, which included anti-terrorist financing provisions that bolster Federal Government and law enforcement capabilities to find and disrupt the financiers of terrorist organizations; 
Whereas following the September 11, 2001 terrorist attacks, the President, with the support of Congress, directed the Federal Government to use all appropriate measures to identify, track, and pursue not only those persons who commit terrorist acts here and abroad, but also those who provide financial or other support for terrorist activity; 
Whereas consistent with this directive, the United States Government initiated a lawfully classified Terrorist Finance Tracking Program and the Secretary of the Treasury issued lawful subpoenas to gather information on suspected international terrorists through bank transaction information; 
Whereas under the Terrorist Finance Tracking Program, the United States Government only reviews information as part of specific terrorism investigations and based on intelligence that leads to targeted searches, such as searches of a specific individual or entity; 
Whereas the Terrorist Finance Tracking Program is firmly rooted in sound legal authority based on Executive Orders and statutory mandates, including the International Emergency Economic Powers Act of 1977 and the United Nations Participation Act; 
Whereas the Terrorist Finance Tracking Program consists of the appropriate and limited use of transaction information while maintaining respect for individual privacy; 
Whereas the Terrorist Finance Tracking Program has rigorous safeguards and protocols to protect privacy in that record searches must identify a terrorism-related basis, and regular, independent audits of the program have confirmed that the United States Government has consistently observed the established safeguards and protocols; 
Whereas appropriate Members of Congress, including the members of the Committees on Intelligence of the Senate and House of Representatives have been briefed on the Terrorist Finance Tracking Program and have conducted oversight of the Program; 
Whereas the Terrorist Finance Tracking Program has successfully provided vital intelligence in support of the global war on terrorism, including information leading to the capture of Hambali, the Operations Chief of Jemaah Islamiyah, an al Qaeda affiliate, who masterminded the 2002 nightclub bombing in Indonesia that killed over 200 people; 
Whereas the Terrorist Finance Tracking Program has helped authorities uncover terrorist financiers worldwide and find Uzair Paracha, an al Qaeda money launderer operating in the United States; 
Whereas Congress has authorized the Secretary of the Treasury to explore the implementation of systems to review all cross-border wire transactions; 
Whereas the bipartisan 9/11 Commission recommended that Vigorous efforts to track terrorist financing must remain front and center in U.S. counterterrorism efforts; 
Whereas persons in positions of trust and responsibility granted access to highly sensitive intelligence programs violated their solemn obligations not to disclose classified information and made unauthorized disclosures regarding the program; 
Whereas at some point before June 23, 2006, classified information regarding the Terrorist Finance Tracking Program was illegally and improperly disclosed to members of the news media; 
Whereas beginning on June 23, 2006, certain media organizations knowingly published details about a classified program that the United States Government had legally and with appropriate safeguards used to track the financing of terrorism, including specific intelligence gathering methods; 
Whereas the Administration, Members of Congress, and the bipartisan chairmen of the 9/11 Commission requested that media organizations not disclose details of the Terrorist Finance Tracking Program so that terrorists would not shift their financing to channels in the international financial system that are less easily observed by intelligence agencies; 
Whereas the disclosure of the Terrorist Finance Tracking Program has unnecessarily complicated efforts by the United States Government to prosecute the war on terror and may have placed the lives of Americans in danger both at home and in many regions of the world, including active-duty armed forces in Iraq and Afghanistan; 
Whereas persons who have access to classified information, or who have classified information passed onto them, have a responsibility to the people of the United States not to endanger the populace through their exercise of the right to freedom of speech; and 
Whereas Federal statutes criminalize the unauthorized disclosure and publication of sensitive intelligence information, regardless of the source: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports efforts to identify, track, and pursue suspected foreign terrorists and their financial supporters by tracking terrorist money flows and uncovering terrorist networks here and abroad, including through the use of the Terrorist Finance Tracking Program; 
(2)finds that the Terrorist Finance Tracking Program has been conducted in accordance with all applicable laws, regulations, and Executive Orders, that appropriate safeguards and reviews have been instituted to protect individual civil liberties, and that Congress has been appropriately informed and consulted for the duration of the Program and will continue its oversight of the Program; 
(3)condemns the unauthorized disclosure of classified information by those persons responsible and expresses concern that the disclosure may endanger the lives of American citizens, including members of the Armed Forces, as well as individuals and organizations that support United States efforts; and 
(4)expects the cooperation of all news media organizations in protecting the lives of Americans and the capability of the government to identify, disrupt, and capture terrorists by not disclosing classified intelligence programs such as the Terrorist Finance Tracking Program.  
 
Karen HaasClerk.
